Exhibit 16.1 August 10, 2007 Securities and Exchange Commission 100 F Street, N. E. Washington D.C. 20549-7561 Re: Worldwide Biotech and Pharmaceutical Company File No. 01-06914 Commissioners: We have read Item 4.01 (a) of Form 8-K dated August 10, 2007, of Worldwide Biotech and Pharmaceutical Company and are in agreement with the statements contained therein insofar as they relate to our dismissal and our audits for the fiscal years ended December 31, 2006 and 2005, and our reviews of interim financial statements. We are not in a position to agree or disagree with the statements contained therein in Item 4.01 (b) regarding the engagement of another independent registered public accounting firm or the approval of such engagement by the Board of Directors of the registrant. /s/Zhong Yi (Hong Kong) C.P.A. Company Limited Zhong Yi (Hong Kong) C.P.A. Company Limited - 1 - August 8, 2007 Worldwide Biotech & Pharmaceutical Company 4 Fenghui South Road, Jie Zuo Mansion, A10-11501 Xi’an, Shaanxi, P.R.China, 710075 Tel: 86-29-8819-3339 Fax: 86-29-8819-3318 9th Fl Chinachem Hollywood Centre, 1-13 Hollywood Road, Central, Hong Kong Zhong Yi (Hong Kong) C.P.A. Company Limited We are now inform you, that Worldwide Biotech & Pharmaceutical Company have dismissed you, Zhong Yi (Hong Kong) C.P.A. Company Limited as its independent registered public accountant in the execution of the resolution of Board of Directors on August 8, 2007. A report on Form 8-K will be filed to SECURITIES AND EXCHANGE COMMISSION in connection with the matters described herein after you review this report. Best regards, /s/ Wenxia Guo Wenxia Guo President, CEO and Director - 2 -
